DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 12 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 and 6, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Regarding claim 3 and 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Furthermore, it cannot be determined which device the first and second components are intended to be due to the “and/or” statements.  
12 recites the limitation " the plurality of first sub-components" in in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vahid Far et al. (USPN 9,455,723).
With respect to claim 1, Vahid Far et al. discloses, in Fig. 7,  a leakage-current compensation circuit (Fig. 7), comprising: 
a first node (node between Rz and Cz) for connection of a first component thereto (Cz), whereby a first leakage current flows through the first component and through the first node with a given polarity with respect to the first node (leakage of Cz 
 a second component (Cz/n) connected to a second node (node connected to the drain of M2) and configured such that a second leakage current flows through the second component and through the second node (leakage of Cz/in see Col. 10 line 61-63), the magnitude of the second leakage current dependent on a second potential difference across the second component (the leakage is dependent on the voltage across the capacitor);
 a current mirror connected to the first node and the second node (M1 with M2) and configured to cause a compensation current to flow through the first node (current generating by M1 to Cz) with opposite polarity to the first leakage current with respect to the first node, the magnitude of the compensation current dependent on the magnitude of the second leakage current due to current mirroring (the current mirror is connected as claimed to provide a compensation current to cancel the leakage of Cz, see Col. 11 lines 14-25);
 a differential amplifier configured, based on a difference between the first potential difference and the second potential difference, to control a feedback component connected in series with the second component along a current path carrying the second leakage current to cause the second potential difference to track the first potential difference (706 connected and operative as claimed by controlling the gates of M1 and M2 responsive to the signal generated by M2, i.e., feedback component); and 

With respect to claim 2, the leakage-current compensation circuit as claimed in claim 1, wherein the second component is configured such that, when the first potential difference is the same as the second potential difference, the first leakage current and the second leakage current have a defined relationship, optionally wherein, when the first potential difference is the same as the second potential difference, a ratio between the second leakage current and the first leakage current is substantially constant (the sizing of the capacitors and current mirror are set to have a defined relationship, e.g., 1/n, see Col. 11 lines 14-25).  
With respect to claim 3, the leakage-current compensation circuit as claimed in claim 1, wherein: 
the first and second components are leaky components; and/or the first and second components are components of the same type; and/or the second component is scaled in size and/or dimensions relative to the first component; and/or the first and second components each comprise a field-effect transistor, and/or a MOS device such as a MOSFET; and/or the first and second components both comprise varactors such as MOS varactors or capacitors such as MOS capacitors (Cz and Cz/n are thin oxide MOS capacitors, see Col. 11 lines 4-13).  
With respect to claim 4, the leakage-current compensation circuit as claimed in claim 1, wherein:

the AC coupling is configured to superimpose the AC-component of the first potential difference on the second potential difference so that the second potential difference tracks the first potential difference over an extended frequency bandwidth larger than said control-loop frequency bandwidth (the circuit is connected to superimpose an AC signal into Cz/n.  The circuit is connected as claimed and thus operates as claimed).  
With respect to claim 5, the leakage-current compensation circuit as claimed in claim 1, wherein the current mirror is configured such that the magnitudes of the compensation current and the second leakage current are substantially proportional to one another (M1 is n times larger than M2 and thus the compensation current and second leakage current are proportional to each other as controlled via 706).  
With respect to claim 6, the leakage-current compensation circuit as claimed in claim 1, wherein the current mirror comprises a first transistor connected along a current path carrying the compensation current (M1) and a second transistor connected along the current path carrying the second leakage current (M2), optionally wherein a ratio in the size and/or dimensions of the first transistor to the second transistor (M1 is n times M2) is the inverse of a ratio in the size and/or dimensions of the second component to the first component (Cz/n is one 1/n of Cz).  

With respect to claim 8, the leakage-current compensation circuit as claimed in any of the preceding claims claim 1, wherein the feedback component comprises: 
the second transistor (M2); or a further transistor connected in series with the second transistor.  
With respect to claim 13, the leakage-current compensation circuit as claimed in claim 1, wherein the AC coupling comprises: 
a capacitive connection (all devices have an inherent capacitance, i.e., parasitic capacitance. Thus, 704 is a capacitive connection); 
a connection via a capacitor or capacitance; and/or
 a connection between a node whose voltage is representative of the first potential difference and a node whose voltage is representative of the second potential difference (Furthermore, 704 is connected between Cz and Cz/n as claimed).  
With respect to claim 14, a phase-locked loop circuit comprising the leakage-current compensation circuit as claimed in any of the preceding claims claim 1 (the compensation circuit is used in a PLL, see abstract).  
With respect to claim 15, integrated circuitry, such as an IC chip, comprising the leakage-current compensation circuit as claimed in claim 1 (the circuit is an ASIC or a RFIC also the electronic components are connected, e.g., integrated, together and thus constitutes and integrated circuit).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahid Far et al. (USPN 9,455,723).
With respect to claim 9, Vahid Far et al. discloses, the leakage-current compensation circuit as claimed in claim 1, wherein: 
the first component (Cz) is implemented as a component connected between the first node (node between Rz and Cz) and a reference node having a first DC reference potential (ground) or respective reference nodes having the first DC reference potential; and 
the first potential difference comprises at least one of the respective potential differences across the first components so that the magnitude of the first leakage current is dependent on the at least one of the respective potential differences across the first component (the first potential difference is equal to the voltage across Cz).  

It would have been obvious to construct the capacitor of Cz with multiple parallel connected sub-capacitors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One would have been motivated to do so for the purpose of, among other things, setting/increasing the capacitance value of the capacitor Cz to a desired value.
With respect to claim 10, the leakage-current compensation circuit as claimed in claim 9, wherein the AC coupling is connected to superimpose an AC-component of the potential difference across one of the first sub-components on the second potential difference (704 operates as claimed during Phi1).  
With respect to claim 11, the leakage-current compensation circuit as claimed in claim 1, wherein: 
the second component is implemented as a component (Cz/n) connected between the second node and a reference node having a second DC reference 
the second potential difference comprises at least one of the respective potential differences across the second component so that the magnitude of the second leakage current is dependent on the at least one of the respective potential differences across the second component (Cz/n is connected and operative as claimed).  
Vahid Far et al. merely discloses a single capacitor Cz/n and thus fails to disclose “a plurality of second sub-components”.  However, it is old and well-known to construct a capacitor (or a device having an effective capacitance) with a plurality of capacitors connected in parallel, for the purpose of, among other reasons, setting a desired capacitance of the combined capacitor (i.e., connecting capacitors in parallel increases the combined resistor).  Examiner takes official notice that it is old and well-known to construct a combined capacitive element/capacitor with multiple parallel connected sub-capacitors.
It would have been obvious to construct the capacitor of Cz/n with multiple parallel connected sub-capacitors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One would have been motivated to do so for the purpose of, among other things, setting/increasing the capacitance value of the capacitor Cz/n to a desired value.
With respect to claim 12, the leakage-current compensation circuit as claimed in claim 11, wherein:

the plurality of second sub-components comprises the given number of second sub-components (multiple capacitors constructing Cz/n as modified); and 
the AC coupling is connected to superimpose AC-components of the potential differences across the given number of first sub-components on the potential differences across the given number of second sub-components, respectively (during Phi1 the signal is signals are AC coupled as claimed).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849